Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following is a non-final, office action on the merits. Receipt is acknowledged of the Applicant’s claims dated 11/24/2021. Therefore claims 1-9 are currently pending and have been considered below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20120234968 A1), in view of Paduano et al. (US 20130206921), referred herein after as Paduano, in view of Godalsky et al. (US 20150102157), referred hereinafter as Godalsky, and further in view of Chan (US 20200172243).
Claim 1:
Smith discloses
a ducted fan power system (7) the fuselage being divided into a nose (1), a front fuselage (2), a middle fuselage (5) and a rear fuselage (6), 
wherein the ducted fan power system (7) is symmetrically distributed on both sides of the rear fuselage (6) in a transverse arrangement,
See Smith FIG. 1 for ducted fans 706L and 706R, and a front. Middle, and rear fuselage.
the retractable landing gear (9) is arranged at the front of the rear fuselage (6),
See Smith, FIGS 1, 4A [0063] for retractable landing gear at the front of the rear fuselage

    PNG
    media_image1.png
    268
    260
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    308
    531
    media_image2.png
    Greyscale


See Smith FIG 1 and [0032] for placement of ducts and the wing so that the rear ducts receive undisturbed air [optimizing via placement] hence choosing distances L1 and L2 from the wing to the duct is contemplated by Smith.

    PNG
    media_image3.png
    268
    260
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    261
    462
    media_image4.png
    Greyscale

Smith does not disclose
A vertical take-off and landing unmanned aerial vehicle having a foldable fixed wing and based on a twin-ducted fan power system, the aerial vehicle comprising a fuselage, a foldable wing (3), and a retractable landing gear (9), 
the foldable wing (3) is in an upper single-wing arrangement and is fixed to the front of the middle fuselage (5) via a wing folding shaft (4), 
the aerial vehicle is in a tailless arrangement, the center of gravity of the aerial vehicle is located at the rear of the front fuselage (2) and before the middle fuselage (5), 

Paduano teaches
A vertical take-off and landing unmanned aerial vehicle having a foldable fixed wing and based on a twin-ducted fan power system, the aerial vehicle comprising a fuselage, a foldable wing (3), and a retractable landing gear (9), 
See Paduano FIG. 3B for twin symmetrically ducted power system, fuselage and foldable wing. See [0056] and FIG. 2A for stowable pogo 204 landing support, nose, front, middle, and rear fuselage

    PNG
    media_image5.png
    525
    655
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    355
    344
    media_image6.png
    Greyscale


Godalsky teaches
the foldable wing (3) is in an upper single-wing arrangement and is fixed to the front of the middle fuselage (5) via a wing folding shaft (4), 
See Godalsky FIGS. 3, 11

    PNG
    media_image6.png
    355
    344
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    283
    352
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    487
    737
    media_image8.png
    Greyscale


Chan teaches
the aerial vehicle is in a tailless arrangement, the center of gravity of the aerial vehicle is located at the rear of the front fuselage (2) and before the middle fuselage (5), 

    PNG
    media_image1.png
    268
    260
    media_image1.png
    Greyscale

    PNG
    media_image9.png
    453
    605
    media_image9.png
    Greyscale

See Chan FIG. 1 for the center of gravity (CG) being located at the rear of the front fuselage and before the middle fuselage. See [0064] for the vehicle having a low center of gravity (CG) IOT prevent toppling during landing. 
Therefore, from the teaching of Chan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the VTOL of Smith in view of Paduano and Godalsky to include the above claim elements as taught by Chan in order to have the tailless VTOLs.


Claim 2:
Smith discloses
the nose (1) is an electronic cabin for placement of various sensors and optoelectronic devices therein;
(see FIG. 1  and [0061, 0088] for landing headlights, lights, cameras, etc. in the nose cone.
the middle fuselage (5) is a secondary load cabin for carrying an avionics system, a secondary energy source, a driving mechanism for the wing folding shaft (4), and a driving mechanism for the retractable landing gear (9); 
See Smith FIG 2B for middle fuselage carrying avionics, energy source mechanisms for folding the canard wing and retractable landing gear

    PNG
    media_image10.png
    268
    260
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    262
    396
    media_image11.png
    Greyscale


See Smith, FIGS 1, 2B, 4A [0063] for symmetrically retractable landing gear at the front of the rear fuselage, and a rear conical body

    PNG
    media_image2.png
    308
    531
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    268
    260
    media_image1.png
    Greyscale

The Combination of Smith and Paduano does not disclose
the front fuselage (2) is a primary load cabin for carrying a primary energy source and a load; 
Godalsky teaches

the front fuselage (2) is a primary load cabin for carrying a primary energy source and a load; 
See Godlasky FIG. 2….payload 109. See [0039 for power system 1008 being in payload bay 109

    PNG
    media_image12.png
    250
    429
    media_image12.png
    Greyscale


Therefore, from the teaching of Godalsky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the VTOL of Smith in view of Paduano to include the above claim elements as taught by Godalsky in order to have the foldable wing of Paduano separate from the ducted fans.
Claim 3:
Smith discloses
an aileron (8) is arranged at a trailing edge of the wing close to a wingtip.
See Smith FIG 1 at 115 (aileron close to a wingtip) and [0064] for the aileron being used to control roll while in forward flight 

    PNG
    media_image13.png
    217
    235
    media_image13.png
    Greyscale

    PNG
    media_image3.png
    268
    260
    media_image3.png
    Greyscale

The Combination of Smith and Paduano does not disclose
a foldable configuration is employed for the foldable wing (3), in which the wing is a two-section folding wing and can fold by 36° to 180° towards the belly along a longitudinal axis, 
Godalsky teaches
a foldable configuration is employed for the foldable wing (3), in which the wing is a two-section folding wing and can fold by 36° to 180° towards the belly along a longitudinal axis, 
See Godlasky FIG. 11 for folding by at least 30 degrees to 180 degrees toward the fuselage

    PNG
    media_image14.png
    131
    195
    media_image14.png
    Greyscale

    PNG
    media_image7.png
    283
    352
    media_image7.png
    Greyscale

    PNG
    media_image15.png
    314
    475
    media_image15.png
    Greyscale

Therefore, from the teaching of Godalsky, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the VTOL of Smith in view of Paduano to include the above claim elements as taught by Godalsky in order to have the foldable wing of Paduano separate from the ducted fans and bendable from 36 degrees to 180 degrees..

Claim 4:
Smith discloses
the twin-ducted fan power systems (7) are symmetrically distributed on both sides of the rear fuselage (6) in a transverse and tail propulsion arrangement, are two in number, and have an axis of rotation thereof being located below a lower surface of the wing.
See Smith FIGS. 1, 6 for twin ducted fan power systems and having ducted fans with axis of rotation below a lower surface of the wing

    PNG
    media_image3.png
    268
    260
    media_image3.png
    Greyscale

    PNG
    media_image16.png
    525
    722
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    252
    273
    media_image17.png
    Greyscale

Claim 5:
Smith discloses
the ducted fan power system (7) comprises: a duct body (10), a power fan (11), a fan driving mechanism (12), a control servo plane (13), and a control servo plane driving mechanism (14), wherein the power fan (11) is located in the duct body (10), and is connected to the duct body (10) via the fan driving mechanism (12); the control servo planes (13) are located at a duct exit, are four in number, and are of a cross shape surrounding an axis of rotation of the duct; and the control servo plane (13) has an axis of rotation perpendicular to the axis of rotation of the duct, and is connected to the duct body at one end and to the control servo plane driving mechanism (14) arranged in the duct body at the other end.
See Smith FIG. 3B and [0108] for ducted fan power system with servo motors and actuators.

    PNG
    media_image18.png
    544
    503
    media_image18.png
    Greyscale

Claim 6:
Smith discloses
the specific relative position relationship between the duct and the wing for achieving combined optimization satisfies: the relation between the distance L1 of the trailing edge of the foldable wing (3) from a plane of a duct entrance and the diameter d of the duct entrance is: 
0.35d < L1 < 0.45d; 
the relation between the distance L2 of a plane of a chord line of the foldable wing (3) from a central axis of the duct and the diameter d of the duct entrance is: 
0.25d < L2 < 04d.
See Smith FIG 1 and [0032] for placement of ducts and the wing so that the rear ducts receive undisturbed air [optimizing via placement] hence choosing distances L1 and L2 from the wing to the duct is contemplated by Smith.

    PNG
    media_image4.png
    261
    462
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    268
    260
    media_image3.png
    Greyscale

Claim 7:
The Combination of Smith, Paduano, and Godalsky does not disclose

the aerial vehicle is in a tailless arrangement in which the whole aerial vehicle has no conventional horizontal tail, vertical tail, elevator or rudder.
Chan teaches
the aerial vehicle is in a tailless arrangement in which the whole aerial vehicle has no conventional horizontal tail, vertical tail, elevator or rudder.
(see Chan FIG 1 and [0067] for tailless aerial vehicle

    PNG
    media_image19.png
    288
    385
    media_image19.png
    Greyscale

Therefore, from the teaching of Chan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the VTOL of Smith in view of Paduano, and Godalsky to include the above claim elements as taught by Chan in order to make the VTOL tailless.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20120234968 A1), in view of Paduano et al. (US 20130206921), referred herein after as Paduano, in view of Godalsky et al. (US 20150102157), referred hereinafter as Godalsky, in view of Chan (US 20200172243), and further in view of Johnson et al. (US 20160096613), referred herein after as Johnson.
Claim 8:
The Combination of Smith, Paduano, Godalsky and Chan does not disclose
the retractable landing gears (9) are four in number, and each landing gear is adjustable in real time in length.
Johnson teaches
the retractable landing gears (9) are four in number, and each landing gear is adjustable in real time in length.
See Johnson FIG. 1 and [0021] for retractable and adjustable 4 arthropod landing assembly at 12 and 13.

    PNG
    media_image20.png
    354
    424
    media_image20.png
    Greyscale

Therefore, from the teaching of Johnson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the VTOL of Smith in view of Paduano, Godalsky, and Chan to include the above claim elements as taught by Johnson in order to provide 4 legged landing gears to further support landing in windy conditions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20120234968 A1), in view of Paduano et al. (US 20130206921), referred herein after as Paduano, in view of Godalsky et al. (US 20150102157), referred hereinafter as Godalsky, in view of Chan (US 20200172243), and further in view of Simionescu (US 20190100308).
Claim 8:
The Combination of Smith, Paduano, Godalsky and Chan does not disclose
the control servo plane (13) is movable, and by means of deflection of the control servo plane (13), an attitude control moment is provided to enable the stabilization and control of the flight attitude. 
Simionescu teaches
the control servo plane (13) is movable, and by means of deflection of the control servo plane (13), an attitude control moment is provided to enable the stabilization and control of the flight attitude. 
See Simionescu FIG. 3 and [0015] for servo actuators and turnable buckets for angle modification for the purpose of attitude and anti-torque control [control moments].
Therefore, from the teaching of Simionescu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the VTOL of Smith in view of Paduano, Godalsky, and Chan to include the above claim elements as taught by Simionescu in order to provide attitude and anti-torque control.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3681	
	

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644